902 F.2d 1564Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mercer D. EUBANKS, Plaintiff-Appellant,v.CITY OF GREENVILLE;  County of Greenville, Defendants-Appellees.
No. 89-2987.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 17, 1989.Decided April 20, 1990.

Appeal from the United States District Court for the District of South Carolina, at Greenville.  Joe F. Anderson, Jr., District Judge.  (C/A No. 89-898-17-6-K)
Mercer D. Eubanks, appellant pro se.
Steven Alan Kern, City Attorney's Office, Robert Clyde Childs, III, Greenville County Government, Greenville, S.C., for appellees.
D.S.C.
AFFIRMED.
Before WIDENER and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Mercer D. Eubanks appeals from the district court's order dismissing his complaint for want of prosecution.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that the district court did not abuse its discretion and that his appeal is without merit.  Accordingly, we grant leave to proceed in forma pauperis and affirm on the reasoning of the district court.  Eubanks v. City of Greenville, CA-89-898-17-6-K (D.S.C., Aug. 8, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.